DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 6 and 10 - 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,742,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully anticipated by the claims of the prior granted patent.

Instant Application (claim 1)
US 10,742,834 B2 (claim 1)
A computer vision processing device comprising:
A computer vision processing device comprising:
memory configured to store data; and
memory configured to store data; and
a processor configured to:
a processor configured to:

store captured image data, for a plurality of images, in a first buffer;
acquire access to the captured image data in the first buffer when the captured image data is available for processing;
acquire access to the captured image data in the first buffer when the storing of the captured image data in the first buffer is completed;
execute a first group of operations in a processing pipeline, each of which processes the captured image data accessed from the first buffer; and
[…] executing a first group of operations in a processing pipeline, each of which processes the captured image data accessed from the first buffer; and
return the first buffer for storing next captured image data when a last operation of the first group of operations executes.
return the first buffer for storing next captured image data when a last operation of the first group of operations executes […]


Claims 2 - 6 and 10 - 15 of the instant application are verbatim duplicates of claims 2 - 12, respectively, of the prior granted patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 7, 8, 10 - 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato, et al. (US 20120249728 A1).
	Regarding claim 1, Kato, et al. (hereafter, “Kato”) discloses a computer vision processing device (Fig. 3) comprising:
memory configured to store data (21); and
a processor (11) configured to:

acquire access to the captured image data in the first buffer when the captured image data is available for processing (inherent, as the image processing section 41 must be able to access the image data from first buffer 61 in order to perform the processes shown in Fig. 3, which it cannot do if the data is not available or accessible);
execute a first group of operations (51, 52) in a processing pipeline, each of which processes the captured image data accessed from the first buffer (S9, performed on the images stored in the first buffer); and
return the first buffer for storing next captured image data when a last operation of the first group of operations executes (buffer is cleared for next image captured in panoramic; for example, between S13 and S14 or after S11 is looped back to S4).

Regarding claim 2, Kato discloses claim 1, wherein the first buffer is an input buffer allocated to a camera capture plug-in [0076.]

Regarding claim 3, Kato discloses claim 1, wherein the processor is further configured to:
execute a second group of operations in the processing pipeline (53), each of which processes data derived from the captured image data accessed from the first buffer (S9, performed on the images stored in the first and second buffer);

store, in the second buffer, a plurality of portions of processed data from the processing pipeline (images output from image processing section 14 are stored in image buffer 63); and
output each portion of processed data from the second buffer when each portion of processed data is stored in the second buffer (after image is combined together, it is output and stored in removable media 31 and displayed on output section 20).

Regarding claim 4, Kato discloses claim 3, wherein the second buffer (63) is an output display buffer allocated to an output display plug-in (20) [0035, 0065].

Regarding claim 5, Kato discloses claim 3, wherein the first buffer and the second buffers are allocated to plug-ins configured to perform one or more functions, each of the one or more functions returning a value based one or more inputs (inherent, as the first (61/62) and second (63) buffers of storage section (21) must be able to perform at least one function (e.g., storing a frame).  Because the image frame data is digital data, the data stored in the buffer must have some value as based on the signal captured from the image capturing section (17.))

claim 8, Kato discloses claim 1, wherein each operation, of the first group of operations (51, 52), directly processes the captured image data accessed from the first buffer (S9); and
the processor is further configured to return the first buffer for storing the next captured image data when the last operation of the first group of operations executes (inherent, as the buffers must be cleared in order for the next image to be captured. As shown in Fig. 2, the first and second frame buffers have store at least two images each which are all combined for HDR panoramic compositing.)

Claims 10 - 14, 17, 19, and 20 are variants of the above claims and are similarly interpreted and rejected.

Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 10148875 B1.)
Regarding claim 1, Chen discloses a computer vision processing device (Fig. 4) comprising:
memory configured to store data (456, 458); and
a processor (410, 520) configured to:
store captured image data (101, 102, 103, 104) in a first buffer (501, 502, 503, 504);

execute a first group of operations in a processing pipeline, each of which processes the captured image data accessed from the first buffer (Fig. 7, where the reading/storing/stitching process is an operation that is performed on all of the buffered images); and
return the first buffer for storing next captured image data when a last operation of the first group of operations executes to generate the combined image data (the next frame of video data is sent from cameras 101-104 for processing when the video output cache 530 is read out; [c. 10, ln. 27 - c. 11, ln. 60.])

	Regarding claim 2, Chen discloses claim 1, wherein the first buffer (501-504) is an input buffer allocated to a camera capture plug-in (video data output from cameras 101-104 are sent into the video input buffer 501-504.)

	Claims 10 and 11 are method variants of claims 1 and 2, and are similarly rejected.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Rutschman, et al. (US 20180157930 A1.)
Regarding claim 6, Kato discloses claim 5.  However, while Kato discloses a imaging input (via image capturing section 17), the reference fails to disclose that the input plugins are implemented in an OpenVX standard.  Despite this, the Examiner maintains that such a standard would be obvious to one of ordinary skill in the art, as taught by Rutschman, et al. (hereafter, “Rutschman.”)
Rutschman discloses a long range imaging device (Fig. 1) that captures high resolution images for stitching and for transmission to a remote user.  Rutschman further discloses that any of the image processing performed by the image processors on the long range camera (Fig. 5, 504N) or on the hub processor (502) can be implemented in a variety of methods, including using an OpenVX standard.
Therefore, because Kato also discloses capturing images for stitching, it would be obvious to one of ordinary skill in the art that similar image processing could similarly be implemented using the same standard.  Therefore, it would be obvious to one of ordinary skill in the art that the OpenVX standard can be used in the system of Kato in 

Claim 15 is a variant of claim 6 and is similarly interpreted and rejected.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698